


109 HR 5416 IH: Valley Fever Vaccine Development

U.S. House of Representatives
2006-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5416
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2006
			Mr. Thomas introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for grants to conduct research toward the
		  development of a vaccine against Valley Fever.
	
	
		1.Short titleThis Act may be cited as the
			 Valley Fever Vaccine Development
			 Act.
		2.Grants for
			 research on vaccine against Valley Fever
			(a)In
			 generalIn supporting
			 research on the development of vaccines against human diseases, the Secretary
			 of Health and Human Services, acting through the Director of the Centers for
			 Disease Control and Prevention, shall make grants for the purpose of conducting
			 research toward the development of a vaccine against coccidioidomycosis
			 (commonly known as Valley Fever).
			(b)SunsetNo
			 grant may be made under subsection (a) on or after October 1, 2012. The
			 preceding sentence does not have any legal effect on payments under grants for
			 which amounts appropriated under subsection (c) were obligated prior to such
			 date.
			(c)Authorization of
			 appropriationsFor the purpose of making grants under subsection
			 (a), there are authorized to be appropriated such sums as may be necessary for
			 each of the fiscal years 2007 through 2012.
			
